ATTORNEY GRIEVANCE COMMISSION * IN THE COURT OF APPEALS
OF MARYLAND                  * OF MARYLAND


        Petitioner                               • Misc. Docket AG
                                                 • No. 24
V.                                               • September Term, 2016

ROBERT PAUL PRATZ                                • In the Circuit Court for
                                                 • Anne Arundel County
                                                 • Case No. C-02-CV-16-002482
        Respondent
                      *********************************************



                                               ORDER

        This matter came before the Court on Joint Petition of the Attorney Grievance

Commission and the Respondent, Robert Paul Pratz to indefinitely suspend the Respondent from

the practice of law with the right to reapply in one year, provided restitution is paid in full, for

violations of Rules 1.1, 1.3, 1.5, 1.8(h), 1.15, 1.16(d), 8.4(a) and 8.4(d) of the Maryland

Lawyers' Rules of Professional Conduct, in effect at the time of misconduct. The Court having

considered the Joint Petition, it is this    22nd      day of       September        ,2016;

        ORDERED, by the Court of Appeals of Maryland, that Respondent, Robert Paul Pratz,

be and he is hereby indefinitely suspended from the practice of law in the State of Maryland with

the right to reapply in one year; and it is further

        ORDERED, that the Clerk of this Court shall remove the name of Robert Paul Pratz from

the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar

of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland

Rule 19-736(d).

                                                           /s/ Clayton Greene, Jr.
                                                           Senior Judge